




--------------------------------------------------------------------------------

TEMPLATE SEPARATION AGREEMENT AND RELEASE OF CLAIMS
BMT 2019 YEARS OF SERVICE INCENTIVE PROGRAM – EXECUTIVE TIER

--------------------------------------------------------------------------------

FOR THIS AGREEMENT TO BE EFFECTIVE, YOU MUST SIGN AND RETURN IT TO NICOLA FRYER
WITHIN 45 DAYS OF RECEIPT WITHOUT MODIFICATIONS OR DELETIONS.




Date:        ________, 2019


To:        [Employee Name]
From:        Nicola Fryer, Human Resources
Subject:    VOLUNTARY SEPARATION AGREEMENT AND RELEASE OF CLAIMS
This Separation Agreement and General Release of Claims (“Agreement”) confirms
our understanding that you have applied to participate in the 2019 Years of
Service Incentive Program – Executive Tier (“Program”) and [Bank/Trust Employer
Name] ("BMT") has accepted your application, and outlines the Program benefits
you will receive after your Designated Last Day of Work as part of the Program,
upon your execution and return of this Agreement, without modifications or
deletions, within the allowed time.
Please review this Agreement carefully, and you may consult with an attorney of
your choosing. Your signing of this Agreement also constitutes an acknowledgment
by you that BMT is providing to you adequate and valuable consideration for your
promises in this Agreement, to which you are not otherwise entitled, and you
intend to be legally bound by this Agreement.
1.Acceptance of Offer to Terminate Employment; Last Date of Employment. Based on
your personal circumstances you have applied for the Program. BMT accepts your
application to participate in the Program and terminate your employment
voluntarily, and agrees to provide you with the benefits outlined below, subject
to the terms and conditions of this Agreement. Your employment with BMT will
terminate on [date], 2019 (“Designated Last Day of Work”) and this will be a
permanent termination. In addition to the Program benefits specified in
Attachment A (the “Program Separation Benefits”), BMT will pay you for paid time
off (“PTO”) that you have accrued but not used in accordance with BMT policy and
applicable law as of your Designated Last Day of Work. If you use more PTO than
you have accrued as of your last day of work, the overage will be deducted from
your pay continuation benefit described in Attachment A of this Agreement.
2.Program Separation Benefits. In exchange for your signing, delivering and not
revoking this Agreement, including the General Release (set forth in Paragraph 6
below) and all of the other promises and covenants contained herein, BMT agrees
to provide you with the Program Separation Benefits described in Attachment A.





--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




3.Forfeiture of Program Separation Benefits. All Program Separation Benefits for
which you are eligible under this Agreement are subject to forfeiture in the
event you engage in Gross Cause after you are approved for the Program, even if
BMT does not discover the facts constituting Gross Cause until after your
Designated Last Day of Work. BMT reserves sole discretion to decide which
Program Separation Benefits will be forfeited, based on all the circumstances.
For purposes of this Agreement, “Gross Cause” is defined as follows: (i) willful
misconduct damaging to BMT or any of its parents, subsidiaries or affiliates
(collectively, the “Company Group”), its/their reputation, products, services or
customers, (ii) your engagement in gross negligence or misconduct that is
materially injurious to the Company Group, monetarily or otherwise; (iii) your
commission of a crime involving moral turpitude or dishonesty, or your plea of
nolo contendere or guilty with respect to or conviction of a crime involving
moral turpitude or dishonesty, or any felony relating to your BMT employment;
(iv) any misappropriation of BMT or customer funds by you; (v) your willful
violation of the provisions of this Agreement and your failure to cure such
violation within 30 days after receipt of written notice of such violation; (vi)
the receipt of a request by the Company Group, of a notice from any of the
governmental agencies that supervise any of them, that you be suspended or
removed from any position that you then hold with the Company Group as defined
in Paragraph 7(a) below; or (vii) a violation of the BMT Code of Ethics, the BMT
Code of Personal Conduct, the BMT Employee Handbook, or the BMT Insider Trading
Policy to the extent the violation is determined to be material in the sole
discretion of BMT.
4.No Additional Amounts Due. You acknowledge that other than payments and
benefits set forth in this Agreement, including Attachment A, and any vested
benefits under any BMT-sponsored plans, BMT does not owe you any additional
amounts for anything.
5.Cooperation and Handling Work Responsibilities. BMT’s obligation to provide
the benefits detailed in Attachment A is contingent upon your performing your
assigned duties in a professional manner and cooperating fully and assisting
with the orderly and appropriate transition of your work duties, and otherwise
conducting yourself in a professional, cooperative and responsible manner up to
and including your Designated Last Day of Work.
6.General Release of Claims Against BMT.
a.    In consideration for all of BMT’s promises in this Agreement, including
but not limited to the Program Separation Benefits described in Attachment A to
this Agreement, you, for yourself, your agents, executors, successors, heirs and
assigns (all of whom are hereinafter individually and collectively referred to
as “Releasors”), do hereby release, remise and forever discharge [Bank/Trust
Employer name], The Bryn Mawr Trust Company and Bryn Mawr Bank Corporation, and
each of their respective and collective parents, subsidiaries, affiliates,
related entities, predecessors, successors, assigns, and each of their
respective and collective current and former agents, servants, shareholders,
employees, officers, directors, executives, members, trustees, representatives,
attorneys, investors and insurers, and each of their respective and collective
heirs, successors, executors and administrators, and all persons acting by,
through, under and/or in concert with any of them (all of whom are hereinafter
individually and collectively referred to as “Releasees”) of and from any and
all claims, demands, causes of action, actions, rights, damages, judgments,
costs, compensation, suits, debts, dues, accounts, bonds, covenants, agreements,
expenses, attorneys’ fees, damages, penalties, punitive damages and liability of
any nature whatsoever, in law or in equity or otherwise (collectively, the
“Claims”), which Releasors have had, now have, shall or may have, whether known
or unknown, foreseen or unforeseen, suspected or unsuspected, by reason


-2-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




of any cause, matter or thing whatsoever, from the beginning of the time up to
and including the date that you sign this Agreement.
b.    You acknowledge and agree that by agreeing to this global and general
release (“General Release”) of Claims, you are giving up all Claims against
Releasees, including but not limited to, those relating to or arising out of
your employment or affiliation with BMT and any other Releasees, the terms and
conditions of such employment or affiliation, and the termination of that
employment or affiliation, including but not limited to, claims for breach of
contract or implied contract, wrongful, retaliatory or constructive discharge,
negligence, misrepresentation, fraud, detrimental reliance, promissory estoppel,
quantum meruit, defamation, invasion of privacy, impairment of economic
opportunity, tortious interference with contract or business relationships,
defamation, intentional or negligent inflection of emotional distress, any and
all other torts, contract claims, and claims for attorney’s fees and costs.
c.    You further acknowledge and agree that various federal, state and local
laws prohibit discrimination based on, among other things, age, gender, sex,
race, color, national origin, religion, disability, handicap, sexual
orientation, veterans’ status, retaliation and other protected classifications.
These include, but are not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Acts of 1866 and 1871, the 1991 Civil Rights Act, the
Reconstruction Era Civil Rights Act, and 42 U.S.C. §§ 1981 and 1985; the
Pregnancy Discrimination Act; the Age Discrimination in Employment Act (“ADEA”)
and the Older Workers Benefit Protection Act of 1990 (“OWBPA”); the
Rehabilitation Act of 1973, the Americans with Disabilities Act, and the
Americans with Disabilities Amendments Act; the Genetic Information
Non-Discrimination Act, the Pennsylvania Human Relations Act, the Philadelphia
Fair Practices Ordinance, the Delaware Discrimination in Employment Act, the
Delaware Fair Employment Practices Act, and the Delaware Persons With
Disabilities Employment Protections Act.
You also acknowledge and agree that there are various federal, state and local
laws governing benefit issues, wage and hour issues, and other employment
issues, including, but not limited to, the Employee Retirement Income Security
Act, the National Labor Relations Act (“NLRA”), the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act of 2009, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Uniform Services
Employment and Reemployment Rights Act, the Immigration Reform and Control Act,
the False Claims Act, the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street
Reform and Consumer Protection Act (“Dodd-Frank Act”), and the federal
whistleblower protection statutes; the Pennsylvania Whistleblower Law, the
Pennsylvania Equal Pay Law, the Pennsylvania Minimum Wage Act, the Pennsylvania
Wage Payment and Collection Law, the Delaware Whistleblowers' Protection Act,
the Delaware Wage Payment and Collection Act; and all other federal, state,
local and common laws relating to the terms, conditions, privileges, refusal or
termination of employment.
You expressly acknowledge and agree that you are releasing and waiving, to the
maximum extent permitted by law, any Claims you may have under any of these
statutes and under any other federal, state or municipal statute, ordinance,
executive order, regulation or common law relating to discrimination or
retaliation in employment, or in any way pertaining to employment relationships,
the terms and conditions of employment, or the termination of employment. You
also acknowledge and agree that other than the benefits identified in Attachment
A to this Agreement, you have no Claims against the Releasees for benefits
including, but not limited to, life insurance, accidental death & disability
insurance, sick leave or other employer provided plan or program; for
distributions of income or profit; for reimbursement; for unpaid salary or
wages; for PTO or other leave time; relating to retirement, pension and/or
profit


-3-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




sharing plans (excluding for vested benefits); for group health insurance
coverage (excluding for COBRA continuation coverage); or any other Claims. You
acknowledge and agree that this General Release applies to all Claims, including
but not limited to such employment-related Claims, and those unrelated to
employment, that you now have or may have had against the Releasees up to and
including the effective date of this Agreement, except as specifically set forth
herein or not waivable by law.
d.    You further agree that neither you nor anyone on your behalf shall or may
seek, or be entitled to recover, any damages, relief, award, remedies,
attorneys’ fees or costs pursuant to any of the aforementioned federal, state or
local statutes, or any other such laws or common laws, except as provided in
Paragraph 6(j) below.
e.    You warrant and represent that you: (i) have received all compensation,
wages, overtime if applicable, bonuses, commissions, and/or benefits to which
you may be entitled with respect to the Fair Labor Standards Act (“FLSA”) and
state law, and that there are no facts that in any way give rise to, or in any
way support, any claims under the FLSA or state law, and that no other amounts
and/or benefits are due except as expressly provided in this Agreement; (ii)
have no known workplace injuries or occupational diseases; (iii) are not
eligible to receive payments or benefits under any severance pay or change of
control policy, plan, practice or arrangement other than as provided in this
Agreement; (iv) have not filed any civil actions, lawsuits, complaints, charges
or claims for relief or benefits against BMT or any other of the Releasees with
any local, state or federal court or administrative agency, that are currently
unresolved or outstanding; and (v) have not transferred or assigned, or
purported to transfer or assign, any claim included in this General Release.
f.    This General Release is intended by the parties to release any and all
claims and rights arising on or before the date of the execution of this
Agreement to the fullest extent permitted by law; provided, however, that
notwithstanding anything to the contrary herein, you expressly do not release
any rights to or claim for Program Separation Benefits, workers’ compensation or
unemployment benefits you may have, or vested benefits you may have under the
terms of any BMT-provided retirement plan(s).
g.    The General Release and this Agreement are intended to comply with Section
201 of the OWBPA. Accordingly, you acknowledge, represent and certify that: (i)
you waive all rights and claims under the ADEA and otherwise, knowingly and
voluntarily in exchange for consideration of value to which you would not
otherwise have been entitled; (ii) by this Agreement you have been advised in
writing by BMT to consult with an attorney of your choice in conjunction with
this Agreement, prior to signing the Agreement, and your decision to waive your
rights and claims under the ADEA and otherwise; (iii) you have been given a
period of at least 45 days within which to consider this Agreement and your
decision to waive your rights and claims under ADEA and otherwise; (iv) you have
been informed by BMT and understand that you may revoke your acceptance of this
Agreement for a period of seven days after signing it, and that this Agreement
will not become effective or enforceable until after the seven day period has
expired, and that any revocation you make shall be in writing, sent by hand
delivery or overnight mail, so that it is received within the seven-day period,
to the attention of Ms. Nicola Fryer, The Bryn Mawr Trust Company, 801 Lancaster
Avenue, Bryn Mawr, PA 19010; and (v) you further understand that if you revoke
your acceptance as described above, this Agreement shall be null and void in its
entirety, and if you have not revoked this Agreement by the end of the seven-day
period, this Agreement will be in full force and effect.


-4-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




h.    You and BMT further acknowledge and agree that any changes to this
Agreement, whether material or immaterial, do not restart the running of the
45-day review period referenced in Paragraph 6(g) above.
i.    You acknowledge receipt of the OWBPA disclosures attached hereto as
Exhibits A, B and C.
j.    Nothing contained herein limits any right you may have to: (1) file a
charge or complaint with the U.S. Equal Employment Opportunity Commission
("EEOC"), the National Labor Relations Board (“NLRB”) or other federal, state,
or local agency relating to employment; the U.S. Department of Justice (“DOJ”),
the Securities and Exchange Commission (“SEC”), the Financial Industry
Regulatory Authority (“FINRA”), or any other securities or insurance regulatory
or government agency or commission, although you agree that you have waived any
right to individual relief and monetary recovery for any Claim or charge
involving any government agency or commission except that you may receive an
award for information provided as a whistleblower to the SEC, FINRA or similar
securities or insurance regulatory government agency or commission, in
accordance with applicable law; or (2) testify, assist, or participate in any
investigation, hearing, or proceeding conducted by any government agency or
commission.
k.    You agree that you have released the Releasees from any and all liability
from the laws, statutes, and common law described in this Paragraph 6. The
Releasees may assert their rights under the General Release and waiver of claims
in this Agreement as a defense to any administrative, judicial, or other
proceeding or lawsuit filed against BMT or any other of the Releasees. Further,
you are not and shall not be entitled to any monetary relief resulting from any
proceeding brought by you, the EEOC or any other person or entity on your behalf
(including but not limited to any federal, state, or local agency) asserting or
alleging any claim, demand, or cause of action that has been released or waived
in Paragraph 6, except as provided in Paragraph 6(j) above. In addition, the
parties also acknowledge that nothing in this Agreement shall be interpreted or
applied in a manner that affects or limits your otherwise lawful ability to
challenge, under the OWBPA, the knowing and voluntary nature of your release of
any age claims against the Releasees before a court, the EEOC, or any other
federal, state, or local agency.
7.Non-Interference and Non-Solicitation.
a.    For a period of 12 months following your Designated Last Day of Work, you
agree not to disrupt, damage, impair or interfere with the business of BMT or
any of its parents, subsidiaries or affiliates (collectively, the “Company
Group”) in any manner, including without limitation, by: (a) employing, engaging
or soliciting any employee of the Company Group; (b) inducing or attempting to
influence an employee of the Company Group to leave the employ of the Company
Group; (c) adversely influencing or altering, or attempting to influence or
alter, the relationship of any person, firm, corporation, partnership,
association or other entity (“Person”) with the Company Group, whether such
Person is an employee, customer, client or otherwise; (d) directly or
indirectly, individually or for any other Person, Soliciting (as defined below)
any Customer (as defined below) to cease doing business in whole or in part with
or through the Company Group; or (e) directly or indirectly, individually or for
any other Person, Soliciting any Customer to do business with any other Person
which performs services or offers products competitive with or materially
similar to those provided by the Company Group. The term “Customer” shall mean:
(i) any current customer, client or business referral source of the Company
Group, (ii) any Person who during the two year period preceding the Designated
Last Day of Work has been a customer, client or


-5-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




business referral source of the Company Group, or (iii) any Person who during
the two year period preceding the Designated Last Day of Work has been solicited
by the Company Group as a potential customer, client or business referral
source. The term “Soliciting” shall mean: calling on, engaging in business with,
inducing, or attempting to solicit or induce. To the extent you are subject to
other non-solicitation obligations under separate agreements, the
non-solicitation obligations in this Paragraph 7(a) are in addition to and not
in lieu of those obligations.
b.    You acknowledge and agree that the restrictions contained in this
Paragraph 7 are reasonable and necessary to protect the legitimate interests of
the Company Group and that any violation thereof would result in irreparable
injury to the Company Group. Consequently, you acknowledge and agree that, in
the event of any violation thereof, the Company Group shall be authorized and
entitled, without the necessity of posting a bond or other form of security, to
obtain from any court of competent jurisdiction injunctive and equitable relief,
as well as an equitable accounting of all profits and benefits arising out of
such violation, which rights and remedies shall be cumulative and in addition to
any other rights or remedies to which the Company Group may be entitled at law
or in equity and, in the event the Company Group is required to enforce the
terms of this Agreement through court proceedings, the Company Group shall be
entitled to reimbursement by you of all legal fees, costs and expenses incident
to enforcement of any such term, in whole or in part and/or such term as may be
modified by a court of competent jurisdiction.
c.    If any court of competent jurisdiction construes any of the restrictive
covenants set forth in this Paragraph 7, or any part thereof, to be
unenforceable because of the duration or scope covered thereby, such court shall
have the power to reduce the duration or scope of such provision and, in its
reduced form, such provision shall then be enforceable and shall be enforced.
8.    No Re-Employment by BMT. You acknowledge and agree that, as of your
Designated Last Day of Work, your employment relationship with BMT is
permanently and irrevocably severed, and BMT has no obligation to re-employ,
recall or otherwise hire you in the future.
9.    Effect of Obtaining New Employment. Subject to the provisions of Paragraph
7 above, your acceptance of a position with another employer after your
Designated Last Day of Work will not affect your eligibility for the Program
Separation Benefits described in Attachment A, except your eligibility to remain
in BMT’s group health insurance plan will cease as soon as you become eligible
for your new employer’s health insurance coverage, and if applicable, BMT’s
obligation to pay you the Medicare subsidy will cease immediately upon your
commencing any new employment. You are required to notify BMT in writing
immediately if you obtain new employment and to advise BMT whether and when you
become eligible to participate in any new employer’s group health plan.
10.    Confidential Information.
a.    The existence of this Agreement and all of its terms and conditions shall
be kept confidential by you, except that you may disclose the terms and
conditions of this Agreement pursuant to lawful subpoena or legal process and to
your spouse/partner, attorney(s) and accountant(s), provided that they also keep
this Agreement and its terms and conditions confidential. In the event you are
required to disclose the terms and conditions of this Agreement by legal
process, you shall provide immediate written notice of such legal process to
BMT’s attorneys, to be delivered by hand and electronically via email, and if
requested by the Company, an opportunity to oppose disclosure.


-6-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




b.    You recognize that the knowledge and information acquired by you
concerning the BMT’s corporate information, information relating to the
financial statements and reports, the internal workings of the BMT and its
employees, supplier or vendor information, marketing information, customer or
prospective customer information, financial information, strategic plan and
other strategic information, operational information, scientific information,
technical information, personnel information and computer-related information,
including, but not limited to, contractual arrangements, business plans,
studies, reports, formulae, strategies, tactics, policies, resolutions, patent,
trademark and trade name applications, litigation-related information or
negotiations; supplier or vendor lists, preferences or requirements; sales,
investment, marketing and product plans, price lists; lists of clients or
prospective clients, proposals to clients and prospective clients, agreements
with clients, sales methods, statistics, sales efforts, client preferences,
requirements, strategies or methods, markets or other data, clients or
prospective client contacts and market research data; cost and performance data,
debt arrangements, equity structure, financial statements, costs, profits,
financial condition, investors and holdings; trade secrets; drawings,
blueprints, designs, concepts, inventions; personnel lists, personnel data,
organizational structure and performance evaluations; data processing systems
and information contained therein; any facts concerning the systems, methods,
procedures or plans developed or used by BMT and other trade secrets,
inventions, designs, know-how, or other private, confidential or proprietary
information of or about BMT which is not already available to the public
(collectively, “Confidential Information”) are valuable, special and unique
aspects of BMT’s business.
c.    You agree that you shall not at any time (i) disclose, in whole or in
part, any Confidential Information to any person, firm, corporation, association
or other entity for any reason or purpose whatsoever unless authorized in
writing to do so by BMT, or (ii) use any Confidential Information for your own
purpose or for the benefit of any person, firm, corporation, association or
other entity other than BMT. You recognize that use or disclosure of
Confidential Information may cause harm to the Bank and thereby damage the BMT’s
competitive position in the marketplace. The restrictions set forth in this
Paragraph 10 will not apply to Confidential Information which is already in the
public domain (unless you are responsible, directly or indirectly, for such
Confidential Information entering the public domain without the BMT’s consent).
d.    In addition, you acknowledge that the Confidential Information you possess
contains material, nonpublic information concerning BMT. You further acknowledge
that you are aware that U.S. securities laws prohibit under certain
circumstances the purchase or sale of a security of any issuer on the basis of
material, nonpublic information about that security or issuer, and may also
prohibit the communication of such information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell securities on the basis of such information. You
agree that you will not purchase or sell securities of the BMT or cause such
securities to be purchased or sold by others in violation of U.S. securities
laws on the basis of any material, nonpublic information that is included in the
Confidential Information, nor will you communicate such material nonpublic
information to any other person in violation of U.S. securities laws.
e.    Nothing contained herein prohibits or restricts you from communicating
directly with, making protected disclosures to, or responding to an inquiry
from, any administrative or regulatory agency or authority, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.


-7-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




f.    You are hereby notified in accordance with the Defend Trade Secrets Act of
2016 that you will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (i) is made
(x) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. You are further notified that if you file a lawsuit for retaliation
for reporting a suspected violation of law, you may disclose BMT’s trade secrets
to your attorney and use the trade secret information in the court proceeding if
you: (i) file any document containing the trade secret under seal; and (ii) do
not disclose the trade secret, except pursuant to court order.
11.Non-Disparagement. You agree not to make any disparaging or negative comments
about BMT, the Company Group, or its or their employees, officers, directors,
services, or reputation, or any other of the Releasees, at any time in the
future, verbally or in writing, in print or online, including without limitation
social media, except for any statements made pursuant to lawful subpoena,
government investigation or legal process. You further agree not to disrupt the
BMT’s business in any manner. This Paragraph 11 does not in any way restrict or
impede you from exercising protected rights, including rights under the NLRA or
the federal securities laws, including the Dodd-Frank Act, including
communicating directly with, making protected disclosures to, or responding to
an inquiry from, any administrative or regulatory agency or authority, or making
other disclosures that are protected under the law, regulation or order,
provided that such compliance does not exceed that permitted by the law,
regulation, or order. You shall promptly provide written notice of any such
order to BMT, to the persons and address set forth in Paragraph 6(g) of this
Agreement.
12.Return of BMT Property. You agree that as of your Designated Last Day of
Work, you will return to BMT all BMT-owned property in your possession, custody
or control, including, but not limited to, Confidential Information, keys,
access cards, credit cards, cell phones, documents, computer equipment and
electronically stored information in your possession (regardless of whether such
information is Confidential Information). It is understood and agreed that
BMT-owned property includes all BMT files, papers, documents, memoranda,
letters, handbooks and manuals, spreadsheets, emails, facsimiles or other
communications that were written, authorized, signed, received or transmitted by
you during your employment, or during the process of your being hired by BMT,
and any computer hardware or software, communications equipment, in your
possession (which remain the property of BMT and, as such, are not to be removed
from BMT’s offices). By signing this Agreement, you confirm that (a) you will
not retain in your possession or under your control any of the documents,
materials or property described in this Paragraph 12, including copies in any
format, (b) you have returned all such documents, materials and/or property to
BMT, and (c) you have not placed or transferred any such documents, materials or
other property in any other storage devices, software applications or network
locations.
13.Breach. In the event of any breach of this Agreement, either you or BMT,
whichever is the non-breaching party, may institute an action for breach of the
terms of the Agreement and seek damages resulting from that breach. In addition,
if you breach Paragraphs 7, 10, 11 or 12 of this Agreement, in addition to any
other relief to which BMT may be entitled, BMT will be entitled to an
injunction, without the necessity of posting a bond, prohibiting you from
disclosing any of its Confidential Information or breaching any post-employment
obligations or restrictions. In addition, you acknowledge and agree that in the
event of a violation of any of the restrictions contained in Paragraph 7, the
12-month period set forth in Paragraph 7 shall be extended so as to be deemed to
commence upon the date of the court’s determination, so that the Company Group
shall receive the full benefit of the 12-month period. In the


-8-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




event you breach this Agreement, BMT shall be entitled, in its sole discretion,
to recover attorneys’ fees and costs it incurs in connection with proving such
breach. Notwithstanding any breach, the General Release, waiver of claims and
rights, and other covenants, by you set forth in this Agreement shall forever
remain binding and in effect.
14.Cooperation. As further consideration you are providing in return for the
Program Separation Benefits you receive under this Agreement, you agree to
cooperate with BMT regarding any pending or subsequently filed litigation,
claims, government investigations or other disputes involving BMT or other
Releasees that relate to matters within your knowledge or responsibility
obtained as a result of, or in connection with, your employment with BMT. This
requires you, without limitation, to (1) make yourself available upon reasonable
request to provide information and assistance to BMT on such matters without
additional compensation, except for your out of pocket costs, (2) maintain the
confidentiality of all BMT privileged or confidential information, including
without limitation attorney-client privileged communications and attorney work
product, unless disclosure is expressly authorized by BMT, and (3) notify BMT
promptly of any requests to you for information related to any pending or
potential legal claim or litigation involving BMT, reviewing any such request
with a designated representative of BMT prior to disclosing any such
information, and permitting a representative of BMT to be present during any
communication of such information.
15.References. You agree to direct any employment-related references in writing
to the Director of BMT’s Human Resource Department. It is BMT’s policy to
provide a third party only confirmation of your employment dates and the
position(s) you held.
16.Non-Admission. You agree that neither this Agreement nor any version of this
Agreement shall be admissible in any forum as evidence against BMT or you except
in a proceeding to enforce this Agreement and that this Agreement is not, and
shall not be construed to be, an admission by you, BMT or any other of the
Releasees of any liability, culpability, wrongful action or any other legal
conclusion.
17.Governing Law. This Agreement shall be interpreted, enforced and governed
under the laws of the Commonwealth of Pennsylvania without regard to any
conflicts of laws provisions that would apply the laws of a different
jurisdiction.
18.Entire Agreement. This Agreement, together with the BMT-sponsored plans and
compensation programs and all employee benefits that are expressly referenced in
Attachment A to this Agreement (which shall be subject to the terms and
conditions of the applicable benefit plan documents or insurance policies except
where expressly stated otherwise in Attachment A), represents the entire
agreement between you and BMT and supersedes all prior agreements, offers,
representations and understandings between the parties, whether written or oral,
in their entirety, including but not limited to [agreement(s)], and any other
change-in-control agreements, severance agreements and employment agreements,
all of which are hereby terminated and have no force or effect; provided however
that the provisions relating to confidentiality, restrictive covenants
(including without limitation, non-competition and non-solicitation), BMT
assets, and work product contained in any written agreement between you and BMT
shall survive the termination of such agreement and shall remain in full force
and effect in accordance with the terms of such agreement. This Agreement may be
modified only in a writing signed by you and by a duly authorized representative
of BMT. You agree that any promises or representations concerning your rights
relating to BMT, either oral or written, that are not contained in this
Agreement or the other documents referenced in this Paragraph 18 are not valid
or binding upon BMT.


-9-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




19.Reasonableness and Severability. By signing this Agreement, you expressly
acknowledge and agree that each and every restraint, obligation and restriction
imposed by this Agreement is reasonable with respect to subject matter, time
period and scope, as applicable. You represent and agree that these
post-employment restraints, obligations and restrictions are limited in scope,
and are reasonable and necessary to protect BMT’s legitimate business interests.
You acknowledge and agree that the post-employment obligations, restraints and
restrictions set forth in this Agreement are material terms of this Agreement.
Each term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law and any invalid, illegal or unenforceable term
or provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid,
illegal or unenforceable term or provision.
20.Assignment. BMT may assign this Agreement and such assignment will take
effect for the benefit of any successors or assigns of BMT created by merger,
reorganization, sale of assets or otherwise. You hereby consent and agree to
such assignment and enforcement of such rights and obligations by BMT’s
successors or assigns. Your obligations are personal and shall not be assigned.
Any attempt by you to assign your obligations to a third party shall be void,
and BMT may disregard such action and shall not in any manner be bound thereby,
and BMT shall suffer no liability for any disregard thereof.
21.Captions. The captions of the paragraphs of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.
22.Counterparts. This Agreement may be executed by the parties hereto in one or
more counterparts, and each fully executed counterpart shall be deemed an
original.  Any facsimile and/or electronic copy of an executed signature page
hereto shall be deemed an original signature page hereto for all purposes.
23.Waiver. The waiver by any party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach, nor shall it constitute a waiver of any rights of such
party hereunder with respect to other provisions or violations of the Agreement.
24.Acknowledgment. By signing below, you acknowledge and certify: (a) that you
have been advised of your rights to consult with an attorney of your choice
prior to executing this Agreement; (b) that you have been given at least 45 days
within which to consider this Agreement; (c) that you have exercised your rights
and opportunities as you deemed appropriate; and (d) that you have carefully
read and fully understand all of the provisions of this Agreement. You
acknowledge and understand that by signing this Agreement, which contains a
General Release of Claims, you are giving up your right to bring any Claims,
complaints or other legal actions against BMT or any other of the Releases
described above. You further acknowledge and certify that you are entering into
this Agreement knowingly, voluntarily and of your own free will, and intending
to be legally bound upon the expiration of the revocation period.
Signature Page Follows




-10-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE






IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto
execute the Agreement:
EMPLOYEE
[BANK/TRUST EMPLOYER NAME]


____________________________


            Dated: , 2019


By: _________________________________
Name:
Title:


Dated: , 2019 







-11-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




ATTACHMENT A


PROGRAM SEPARATION BENEFITS FOR WHICH YOU ARE ELIGIBLE
SUBJECT TO EXECUTING SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS


Each Separation Agreement and General Release will contain a personalized
Attachment A which will list the specific benefits available to the individual
approved applicant based on the employee’s years of service with BMT and other
personal circumstances.






































-12-



--------------------------------------------------------------------------------

FIRST AND LAST NAME
AGREEMENT DATE




EXHIBITS A, B AND C
TO AGREEMENT AND GENERAL RELEASE
A.PROGRAM ELIGIBILITY FACTORS
B.JOB TITLES AND AGES OF EMPLOYEES
ELIGIBLE FOR PROGRAM SEPARATION BENEFITS
C.JOB TITLES AND AGES OF EMPLOYEES
NOT ELIGIBLE FOR PROGRAM SEPARATION BENEFITS






































-13-

